DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison (US Patent No. US9,351,653)
As per claim 9, Harrison discloses a hand-switch circuit (fig.3, 300), comprising: 
a bidirectional current source (fig.3, 208) with adjustable input current (fig.3, 210) and voltage set-points and an output (fig.3, 211) configured to source or sink current; (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip.)
a first switch (fig.3, 304S0-sn) configured to short the output of the bidirectional current source to a ground terminal (fig.2, 213);  
(fig.3, 304S0-sn) configured to short the output of the bidirectional current source to a voltage supply terminal (fig.2, 212); and 
a multiplexer (fig.3, 302) coupled to the output of the current source, wherein the multiplexer is configured to switch between current source and differential data lines of a transceiver. (col.5, lines 39-52, a receiver circuit having a plurality of channels for receiving corresponding measured signals via a single wire carrying a differential voltage as further cited in col.7, lines 39-54)
 
As per claim 10, Harrison discloses the hand-switch circuit further comprising an operational amplifier to receive the voltage set-point and the bidirectional current source to receives a current set-point. (col.8, lines 17-40, The amplifier gain control circuit (326) generate this gain control signal and distribute such gain control to all amplifiers (301) that receive a sensed biopotential signal on the microchip.)

As per claim 11, Harrison discloses wherein the bidirectional current source is configured to source or sink current based on the voltage set-point applied to the operational amplifier and the current set-point applied to the bidirectional current source. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)

As per claim 12, Harrison discloses the hand-switch circuit further comprising a comparator coupled to the current source output, wherein the comparator is configured to read a logic state of the current source output and transmit the logic state to an instrument interface. (col.13, lines 14-36, the present value of the state variable for the selected amplifier channel c may be read from the output of the RAM bank (515) and stored in the 2N-bit RAM output register (514) at the beginning of (or before) this process.)

As per claim 13, Harrison discloses wherein the first switch comprises a first transistor coupled to a control circuit and a second transistor coupled to the first transistor, wherein the second transistor is configured to short the current source output to the ground terminal through a first resistor when 
the first transistor receives a signal from the control circuit. (col.14, lines 46-36, transistors may be added in series with 9M6 and M8 to reduce the effects of finite drain conductance at the output node.)
 
As per claim 14, Harrison discloses wherein the second switch comprises a third transistor coupled to a control circuit and a fourth transistor coupled to the third transistor, wherein the fourth transistor is configured to short the current source output to the voltage supply terminal through a second resistor when the third transistor receives a signal from the control circuit. (col.14, lines 46-36, transistors may be added in series with 9M6 and M8 to reduce the effects of finite drain conductance at the output node.)

 Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (Pub. No. US2018/0065248) in view of Harrison (US Patent No. US9,351,653).
As per claim 1, Barral discloses an energy module, comprising: 
a circuit (fig.2, 202);  
a surgical instrument interface (fig.2, 240) coupled to the circuit; and 
a control circuit (fig.2, 210) coupled to the surgical instrument interface and the circuit, wherein the control circuit is configured to control the circuit to communicate with a surgical instrument coupled to the circuit using a plurality of communication protocols over a single wire. (paragraphs 18 & 30, the medical procedure systems 140 through 140-N and the ML medical procedure server 110 may be coupled to a network 102 that communicates using any of the standard protocols for the exchange of information.)
 	Barral discloses all the limitations as the above but does not explicitly discloses a network circuit 202 is a hand-switch circuit. However, Harrison discloses this, (figures 2-3, 300 & col.7, lines 39-54, the system 300 is connected all input/output signals, current passing through one of a series of digitally-control switches S.sub.0-S.sub.K-1 (304) onto a selected electrode input wire (214). The system 300 also includes a mechanism for generating an AC waveform of known magnitude and frequency and for directing this current to one selected electrode for impedance measurement.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Harrison with the teaching of Barral so as to provide the system with sensing and monitoring these voltages or "biopotentials" is an important function for a wide variety of medical devices and scientific instruments to enhance the system performance. 

(col.7, lines 27-38, Power may be delivered to the 
integrated sensing circuit (300) from a battery or other DC power supply (207) through supply (212) and ground (213) wires.)
 
As per claim 3, Harrison discloses wherein the plurality of communication protocols comprises controller area network (CAN), CAN with flexible data rates (CAN-FD), local interconnect network (LIN), 1-Wire, or other proprietary single wire protocols. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)

As per claim 4, Harrison discloses wherein the hand-switch circuit comprises a bidirectional current source with adjustable voltage and current set-points. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip.)
 
As per claim 5, Harrison discloses wherein the control circuit is configured to short an output of the bidirectional current source to ground to provide a logic signal to the circuit of the surgical instrument. (col.14, lines 46-36, transistors may be added in series with 9M6 and M8 to reduce the effects of finite drain conductance at the output node.)
 
As per claim 6, Harrison discloses wherein the control circuit is configured to short an output of the bidirectional current source to a positive voltage supply to source current to the circuit of the surgical (col.14, lines 46-36, transistors may be added in series with 9M6 and M8 to reduce the effects of finite drain conductance at the output node.)
 
As per claim 7, Harrison discloses wherein the hand-switch circuit comprises a multiplexer coupled to the output of the current source and to the control circuit, wherein the control circuit is configured to switch the multiplexer between the output of the bidirectional current source a single wire protocol 
and a differential data lines protocol. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)

As per claim 8, Harrison discloses wherein the differential data lines protocol comprises CAN and CAN FD protocols. (a differential voltage as cited in col.7, lines 39-54.)

As per claim 15, Harrison discloses an energy module, comprising: 
a control circuit (fig.3, 309) coupled a circuit; and 
an instrument (fig.2, 240) coupled to circuit;  
wherein the circuit is configured to communicate with the surgical instrument using a plurality of communication protocols over a single wire.  (paragraphs 18 & 30, the medical procedure systems 140 through 140-N and the ML medical procedure server 110 may be coupled to a network 102 that communicates using any of the standard protocols for the exchange of information.)
 	Barral discloses all the limitations as the above but does not explicitly discloses a network circuit 202 is a hand-switch circuit. However, Harrison discloses this, (figures 2-3, 300 & col.7, lines 39-54, the system 300 is connected all input/output signals, current passing through one of a series of digitally-control switches S.sub.0-S.sub.K-1 (304) onto a selected electrode input wire (214). The system 300 also includes a mechanism for generating an AC waveform of known magnitude and frequency and for directing this current to one selected electrode for impedance measurement.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Harrison with the teaching of Barral so as to provide the system with sensing and monitoring these voltages or "biopotentials" is an important function for a wide variety of medical devices and scientific instruments to enhance the system performance. 
In addition, Barral also discloses a hand-switch circuit further discloses a bidirectional current source (fig.3, 208) with adjustable input current (fig.3, 210) and voltage set-points and an output (fig.3, 211) configured to source or sink current; (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip.)
a first semiconductor switch (fig.3, 304S0-sn) configured to short the output of the bidirectional current source to a ground terminal (fig.2, 213);  
a second semiconductor switch (fig.3, 304S0-sn) configured to short the output of the bidirectional current source to a voltage supply terminal (fig.2, 212); and 
a multiplexer (fig.3, 302) coupled to the output of the current source, wherein the multiplexer is configured to switch between current source and differential data lines of a transceiver; (col.5, lines 39-52, a receiver circuit having a plurality of channels for receiving corresponding measured signals via a single wire carrying a differential voltage as further cited in col.7, lines 39-54)

As per claim 16, Harrison discloses wherein the hand-switch is configured to supply power to a circuit of the surgical instrument over the single wire. (col.7, lines 27-38, Power may be delivered to the 
integrated sensing circuit (300) from a battery or other DC power supply (207) through supply (212) and ground (213) wires.)

As per claim 17, Harrison discloses wherein the bidirectional current source is coupled to the control circuit and the bidirectional current source comprises adjustable current and voltage set-points. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip.)
 
As per claim 18, Harrison discloses wherein the hand-switch circuit comprises a comparator coupled to the first semiconductor switch to read a logic level of the current source output. (col.13, lines 14-36, the present value of the state variable for the selected amplifier channel c may be read from the output of the RAM bank (515) and stored in the 2N-bit RAM output register (514) at the beginning of (or before) this process.)
 
As per claim 19, Harrison discloses wherein the bidirectional current source and the comparator are characterized by a bandwidth to support local interconnect network (LIN) and 1-Wire protocols with pulse widths of at least 0.5 us. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)

As per claim 20, Harrison discloses the energy module further comprising an analog-to-digital converter (ADC) coupled to the bidirectional current source, the ADC configured to read an absolute value of an analog voltage output of the bidirectional current source output. (fig.3, 318)
 
(figures 2-3, 300 & col.7, lines 39-54, the system 300 is connected all input/output signals, current passing through one of a series of digitally-control switches S.sub.0-S.sub.K-1 (304) onto a selected electrode input wire (214). The system 300 also includes a mechanism for generating an AC waveform of known magnitude and frequency and for directing this current to one selected electrode for impedance measurement.)
 
As per claim 22, Harrison discloses wherein the first semiconductor switch is configured to provide a logic signal to the instrument coupled to the hand-switch circuit. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip.)
 
As per claim 23, Harrison discloses wherein the bidirectional current source is configured to source a current to the surgical instrument coupled to the hand-switch circuit while communications between the hand-switch circuit and the instrument are inactive or interspersed within communication frames. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)
 
As per claim 24, Harrison discloses wherein the bidirectional current source is configured to drive a light emitting diode (LED), haptic feedback motor, or combinations thereof, in the instrument. (col.5, lines 27-63, generate a capacitively-coupled AC (alternating current) current that can be steered to a selected input wire for the electrodes connected to the chip via a single wire carrying a differential voltage as further cited in col.7, lines 39-54.)

As per claim 25, Harrison discloses wherein the transceiver comprises controller area network (CAN), CAN with flexible data rates (CAN-FD), LIN, and 1-Wire, as well as custom protocols to communicate with and apply power to proprietary circuits in the instrument. (col.7, lines 27-38, Power may be delivered to the integrated sensing circuit (300) from a battery or other DC power supply (207) through supply (212) and ground (213) wires.)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Toth et al. [Pub. No. US2015/0289929] discloses a system for performing controlled surgical procedures. 
Shelton et al. [Pub. No. US2019/0201137] discloses he computer-implemented interactive surgical system 200 is similar in many respects to the computer-implemented interactive surgical system 100.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184